DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a storage part connected to the main body part to store the optical fiber or the optical connector” in claims 1 and 4.
 	(2) “a clamper rotatably supported and connected to the main body part and configured to be able to be disposed in an open state” in claims 1 and 4.
 	(3) “a sliding part that is slidably mounted on the storage part” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a storage part” (claim 1 at line 9 and claim 4) is interpreted as “the storage part include a first groove part provided along a direction orthogonal to a longitudinal 
(2) “a clamper” (claim 1 at line 11; claim 4) is interpreted as “the clamper 28 has a clamp surface 36 on an opposite surface 28a opposite to the storage part of the main body part in the closed state. Further, the clamper 28 is provided with a magnet 38 on the opposite surface” (para.0062 of instant publication application).
(3) “a sliding part” (claim 1 at lines 16-17; claim 4) is interpreted as “the sliding part include a first protrusion part protruding toward a side of the storage part and engageable with the first groove part, the sliding part further include a second protrusion part protruding toward the side of the storage part and inserted into the second groove part” (para.0043 and 0046 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Kawanishi (US 2015/0185419), Fukuda et al. (US 8,950,955), Sato (US 2004/0247261), Akiyama (US 2008/0181563), Kawanishi (US 2014/0157830), Fukuda et al. (US 2013/0315544), Song (US 2010/0272405), Sasaki (US 2016/0116675) and Sato et al. (US 9235005). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 4, the sliding part is slid between a first position and a second position so that a height of a placement surface on which the optical fiber or the optical connector is placed in the storage part is changeable. 

Examiner’s Comment
 	The closest prior art was Kawanishi (‘419). Kawanishi shows an apparatus having a reinforcing heating device (1) and a fusion splicing unit (110). The applicant’s claim invention is the reinforcing heating device or a reinforcing apparatus which is similar to Kawanishi’s reinforcing heating device. Kawanishi generally show that a reinforcing apparatus (abstract and fig.1, 1 and figs.4-18) “for an optical fiber fusion-splicing part” (intended use), “configured to reinforce a fusion-splicing part between optical fibers” (para.0208, i.e., an optical fiber 11 at the position of the spliced portion 11A where the optical fibers 11 are fusion-spliced to each other), the reinforcing apparatus having “a main body part” (31B point at a the main body part); “a heater” (3) provided on “the main body part” (31B point at a the main body part) “to heat a heat-shrinkable tube covering the fusion-splicing part” (para.0209, i.e., sleeve 12 is called by 
 	Akiyama (‘563) teaches an apparatus having a reinforcing heating device (60) and a fusion splicing unit (21). The reinforcing heating device having rotatable arm or clamp (fig.13 and para.0064).
 	Sato et al. teaches a fusion splicing unit having a positional mechanism (col.6 at lines 38-45 and 105) that can be used to move the optical fiber in vertical or horizontal directions. However, this positional mechanism is related to a fusion splicing unit not a reinforcing heating device. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIMMY CHOU/Primary Examiner, Art Unit 3761